IN THE COURT OF APPEALS OF IOWA

                                   No. 15-2226
                             Filed October 12, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ROOSEVELT SMITH, JR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Marlita A. Greve,

Judge.



      A defendant appeals his convictions. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kevin Cmelik and Thomas E.

Bakke, Assistant Attorneys General, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                               2


VOGEL, Presiding Judge.

          Roosevelt Smith Jr. appeals his convictions for driving while barred as a

habitual offender, in violation of Iowa Code section 321.561 (2013), and driving

while license revoked, in violation of Iowa Code section 321J.21, claiming there

was insufficient evidence he was the driver of the vehicle. Smith asserts the

district court erred in denying his motion for judgment of acquittal.

          On December 23, 2014, a Davenport Police Department officer observed

a silver Chrysler 300 traveling at a speed the officer estimated exceeded the

limit.1 The officer attempted to initiate a traffic stop, but the vehicle turned down

a side street.      The officer noticed the vehicle stopped and observed a male

wearing a blue jacket and sweatpants exit the vehicle and flee.             The officer

pursued the male around the outside of a multi-unit apartment residence, but the

male entered the residence and locked the door behind him.

          Back-up officers quickly surrounded the residence.            After receiving

permission to enter the residence, the officers discovered Smith lying in bed in

one of the apartments. Smith was the only male in the residence. A blue jacket

and sweatpants, which the officer identified as the same items he saw the driver

wearing, were on the floor next to the bed. Officers located half a broken key fob

in the pocket of the jacket. The other half of the key fob was broken off in the

ignition of the Chrysler 300. A dog tag with Smith’s name on it was attached to

the key fob. Additionally, mail addressed to Smith was located inside the vehicle.

          On January 23, 2015, the State charged Smith by trial information with

operating while intoxicated, third offense, driving while barred as a habitual

1
    The officer did not have his radar turned on.
                                         3


offender, and driving while license revoked.      Smith stipulated that his driving

privileges had been revoked but claimed that he was not the driver of the vehicle.

A jury acquitted Smith of operating while intoxicated, third offense, but found him

guilty of driving while barred as a habitual offender and driving while license

revoked. Smith appeals.

       “A motion for judgment of acquittal is a means of challenging the

sufficiency of the evidence, and we review such claims for correction of errors at

law.” State v. Serrato, 787 N.W.2d 462, 466 (Iowa 2010). The jury’s verdict will

not be disturbed if there was substantial evidence in the record to support it.

State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012). “Evidence is considered

substantial if, when viewed in the light most favorable to the State, it can

convince a rational jury that the defendant is guilty beyond a reasonable doubt.”

Id. Further, the jury is free to accept or reject whichever evidence it chooses. Id.

       From the trial record, the jury could have concluded Smith was the driver

of the vehicle. The jury could have reasonably based this conclusion on: the

officer’s testimony concerning the driver’s clothing, his pursuit of the driver, and

his identification of the clothing on the floor of the bedroom as the same the

driver was wearing; the fact Smith was the only male located in the house; the

fact the jacket and sweatpants were located in the same room as Smith; the fact

half of the key fob was located in the jacket and the other half was located in the

vehicle; the dog tag with Smith’s name on it located with half of the key fob in the

jacket; and Smith’s mail located in the vehicle. Taken together, we conclude

there was sufficient evidence in the record to support Smith’s convictions, and

the court correctly denied Smith’s motion for judgment of acquittal.
                                 4


Therefore, we affirm Smith’s convictions.

AFFIRMED.